Exhibit 10.3

NETSUITE INC.

2007 EQUITY INCENTIVE PLAN

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

Unless otherwise defined herein, the terms defined in the 2007 Equity Incentive
Plan (the “Plan”) will have the same defined meanings in this Notice of Grant of
Restricted Stock Units (the “Notice of Grant”) and Terms and Conditions of
Restricted Stock Unit Grant, attached hereto as Exhibit A (together, the
“Agreement”).

 

Participant:   

%%FIRST_NAME%-% %%MIDDLE_NAME%-%

%%LAST_NAME%-%

Address:   

%%ADDRES_LINE_1%-%

%%ADDRES_LINE_2%-%

%%ADDRES_LINE_3%-%

%%CITY%-%, %%STATE%-% %%ZIPCODE%-%

 

%%COUNTRY%-%

Participant has been granted the right to receive an Award of Restricted Stock
Units, subject to the terms and conditions of the Plan and this Agreement, as
follows:

 

Grant Number    %%OPTION_NUMBER%-% Date of Grant   
%%OPTION_DATE,’MM/DD/YYYY’%-% Vesting Commencement Date    %%VEST_BASE_DATE%-%
Number of Restricted Stock Units    %%TOTAL_SHARES_GRANTED,’999,999,999’%-%

Vesting Schedule:

Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock Unit will vest in accordance with the following schedule:

 

Number of Shares

Vesting on Vesting Date

  

Vesting Date/Frequency

%%SHARES_ PERIOD1,’999,999,999’%-%

%%SHARES_ PERIOD2,’999,999,999’%-%

  

%%VEST_DATE_PERIOD1,’Month DD, YYYY’%-%

%%VEST_TYPE_PERIOD2%-%

 

-1-



--------------------------------------------------------------------------------

OR

[INSERT VESTING SCHEDULE]

In the event Participant ceases to be a Service Provider for any or no reason
before Participant vests in a Restricted Stock Unit, such Restricted Stock Unit
and Participant’s right to acquire any Shares thereunder will immediately
terminate.

Further, notwithstanding any terms or conditions of the Plan or this Agreement
to the contrary, in the event of termination of Participant’s relationship as a
Service Provider, Participant’s right to vest in Restricted Stock Units under
the Plan, if any, will terminate effective as of the date that Participant is no
longer actively providing service to the Company or a Subsidiary or Parent of
the Company and will not be extended by any notice period mandated under local
law (e.g., active employment would not include a period of “garden leave” or
similar period pursuant to local law); furthermore, in the event of termination
of Participant’s relationship as a Service Provider (whether or not in breach of
local labor laws), Participant’s right to receive Shares pursuant to the
Restricted Stock Units after such termination, if any, will be measured by the
date of termination of Participant’s active Service Provider relationship and
will not be extended by any notice period mandated under local law; the
Administrator shall have the exclusive discretion to determine when Participant
is no longer in an active Service Provider relationship for purposes of the
Restricted Stock Units.

Participant and the Company agree that this Award of Restricted Stock Units is
granted under and governed by the terms and conditions of the Plan and this
Agreement. Participant has reviewed the Plan and this Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
accepting this Agreement and fully understands all provisions of the Plan and
Agreement. Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions
relating to the Plan and Agreement. Participant further agrees to notify the
Company upon any change in the residence address indicated above.

Participant acknowledges and agrees that by clicking the “ACCEPT” button on the
E*TRADE on-line grant agreement response page, it will act as Participant’s
electronic signature to this Agreement and will constitute Participant’s
acceptance of and agreement with all of the terms and conditions of the
Restricted Stock Units, as set forth in the Agreement and the Plan.

NETSUITE INC.                                

 

-2-



--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT

1. Grant. The Company hereby grants to the Participant named in the Notice of
Grant (the “Participant”) under the Plan an Award of Restricted Stock Units,
subject to all of the terms and conditions in this Agreement (including the
attached Country Appendix as applicable) and the Plan, which is incorporated
herein by reference. Subject to Section 19(c) of the Plan, in the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Agreement, the terms and conditions of the Plan will prevail.

2. Company’s Obligation to Pay. Each Restricted Stock Unit represents the right
to receive a Share on the date it vests. Unless and until the Restricted Stock
Units will have vested in the manner set forth in Section 3, Participant will
have no right to payment of any such Restricted Stock Units. Prior to actual
payment of any vested Restricted Stock Units, such Restricted Stock Unit will
represent an unsecured obligation of the Company, payable (if at all) only from
the general assets of the Company. Any Restricted Stock Units that vest in
accordance with Sections 3 or 4 will be paid to Participant (or in the event of
Participant’s death, to his or her estate) in whole Shares, subject to
Participant satisfying any applicable tax withholding obligations as set forth
in Section 7.

Notwithstanding anything in the Plan or this Agreement to the contrary, if the
vesting of the balance, or some lesser portion of the balance, of the Restricted
Stock Units is accelerated in connection with Participant’s termination as a
Service Provider (provided that such termination is a “separation from service”
within the meaning of Section 409A as determined by the Company), other than due
to death, and if (x) Participant is a “specified employee” within the meaning of
Section 409A at the time of such termination, and (y) the payment of such
accelerated Restricted Stock Units will result in the imposition of additional
tax under Section 409A if paid to Participant on or within the six (6) month
period following Participant’s termination, then the payment of such accelerated
Restricted Stock Units will not be made until the date six (6) months and one
(1) day following the date of Participant’s termination, unless the Participant
dies following his or her termination, in which case, the Restricted Stock Units
will be paid in Shares to the Participant’s estate as soon as practicable
following his or her death. It is the intent of this Agreement to comply with
the requirements of Section 409A so that none of the Restricted Stock Units
provided under this Agreement or Shares issuable thereunder will be subject to
the additional tax imposed under Section 409A, and any ambiguities herein will
be interpreted to so comply. For purposes of this Agreement, “Section 409A”
means Section 409A of the Code, and any proposed, temporary or final U.S.
Treasury Regulations and U.S. Internal Revenue Service guidance thereunder, as
each may be amended from time to time.

3. Vesting Schedule. Except as provided in Section 4, and subject to Section 5,
the Restricted Stock Units awarded by this Agreement will vest in accordance
with the vesting provisions set forth in the Notice of Grant. Restricted Stock
Units scheduled to vest on a certain date or upon the occurrence of a certain
condition will not vest in Participant in accordance with any of the provisions
of this Agreement, unless Participant will have been continuously a Service
Provider from the Date of Grant until the date such vesting occurs.

 

-3-



--------------------------------------------------------------------------------

4. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time, subject to the terms of the
Plan. If so accelerated, such Restricted Stock Units will be considered as
having vested as of the date specified by the Administrator.

5. Forfeiture upon Termination of Status as a Service Provider. Notwithstanding
any contrary provision of this Agreement, the balance of the Restricted Stock
Units that have not vested as of the time of Participant’s termination as a
Service Provider for any or no reason and Participant’s right to acquire any
Shares hereunder will immediately terminate.

6. Death of Participant. Any distribution or delivery to be made to Participant
under this Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, or if no beneficiary survives Participant,
the administrator or executor of Participant’s estate, provided however that
Participants employed outside the United States are not permitted to designate a
beneficiary under this Agreement and thus, any distribution or delivery due to
such Participants shall be made to the administrator or executor of their
estates. Any such transferee must furnish the Company with (a) written notice of
his or her status as transferee, and (b) evidence satisfactory to the Company to
establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.

7. Tax Obligations.

(a) Withholding of Taxes. Notwithstanding any contrary provision of this
Agreement, no certificate representing the Shares will be issued to Participant,
unless and until satisfactory arrangements (as determined by the Administrator)
will have been made by Participant with respect to the payment of all income
tax, social insurance, payroll tax, payment on account, employment or other
tax-related withholding (the “Tax-Related Items”) which the Company determines
must be withheld with respect to such Shares. Regardless of any action taken by
the Company or Participant’s employer (the “Employer”) with respect to the
Tax-Related Items, Participant acknowledges that the ultimate liability for all
Tax-Related Items legally due by Participant is and remains Participant’s
responsibility and that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award of Restricted Stock Units, including
the grant, vesting, assignment, release or cancellation of the Shares of
Restricted Stock Units, the subsequent sale of Shares acquired pursuant to the
vesting of Restricted Stock Units, or the receipt of any dividends and (ii) do
not commit to structure the terms of the grant or any other aspect of the Award
of Restricted Stock Units to reduce or eliminate Participant’s liability for
Tax-Related Items.

On a date that the Participant who is not subject to the requirements of
Section 16 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) incurs a liability for Tax-Related Items with respect to this Award,
whether upon vesting or otherwise (any such date on which liability for
Tax-Related Items arises, the “Lapse Date”) and the Company or an affiliate of
the Company has a tax withholding obligation related to such liability of
Participant for Tax-Related Items, then a portion of the Shares issued upon the
vesting of such Restricted Stock Units shall automatically be sold to the extent
and through such means as the Company may

 

-4-



--------------------------------------------------------------------------------

determine in its sole discretion (whether through a broker or otherwise), as set
forth in further detail in Schedule 1 attached hereto. The net proceeds from
such sale shall be remitted to the relevant tax authorities for the benefit of
the Participant in the amounts directed by the Company and any remaining net
proceeds, if any, shall be delivered to the Participant. In the event that
(a) the Participant is subject to the requirements of Section 16 of the Exchange
Act on the Lapse Date and incurs a liability for Tax-Related Items or (b) the
Shares sold pursuant to the first sentence of this paragraph are not sufficient
to satisfy the Participant’s entire liability for Tax Related Items upon the
Lapse Date, then the Administrator, in its sole discretion and pursuant to such
procedures as it may specify from time to time, may obligate the Company to
withhold otherwise deliverable Shares having a Fair Market Value equal to the
minimum amount required to be withheld. In the absence of the Administrator’s
decision to withhold otherwise deliverable Shares, the Participant may satisfy
the obligations (or the remaining portion thereof) with regard to all applicable
Tax-Related Items, in whole or in part by one or more of the following (without
limitation) as the Administrator may permit: (1) paying cash, (2) delivering to
the Company already vested and owned Shares having a Fair Market Value equal to
the amount required to be withheld, (3) withholding from Participant’s wages or
other cash compensation paid to Participant by the Company and/or the Employer
equal to the amount required to be withheld or (4) selling a sufficient number
of such Shares otherwise deliverable to the Participant through such means as
the Company may determine in its sole discretion (whether through a broker or
otherwise) equal to the amount required to be withheld. Prior to the relevant
taxable event, Participant shall pay or make adequate arrangements satisfactory
to the Company and/or the Employer to satisfy all withholding obligations of the
Company and/or the Employer. For these purposes, the Fair Market Value of the
Shares to be withheld shall be determined on the applicable Lapse Date. If the
obligation of Tax-Related Items is satisfied by reducing the number of Shares
issuable upon vesting of the Restricted Stock Units, Participant is deemed to
have been issued the full number of Shares subject to the Restricted Stock
Units, notwithstanding that a number of the Shares is held back solely for the
purpose of paying the Tax-Related Items due as a result of any aspect of the
Award of Restricted Stock Units.

Finally, Participant shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of Participant’s participation in the Plan or Participant’s
acquisition of Shares that cannot be satisfied by the means previously
described. If Participant fails to make satisfactory arrangements for the
payment of any Tax-Related Items hereunder upon any Lapse Date, Participant will
permanently forfeit such Restricted Stock Units and any right to receive Shares
thereunder and the Restricted Stock Units will be returned to the Company at no
cost to the Company.

(b) Consultants. If Participant is a Consultant, neither the Company nor any
Parent or Subsidiary shall be responsible for withholding any Tax-Related Items
due in connection with any aspect of the Award of Restricted Stock Units. Any
Participant who is a Consultant is solely responsible for reporting all income
derived from the Restricted Stock Units on his or her personal tax return and
paying all applicable Tax-Related Items due. To the extent that the Company or
any Parent or Subsidiary may incur any liability for the Tax-Related Items as a
result of the Award of Restricted Stock Units, any Participant who is a
Consultant agrees to undertake to pay to the Company or any Parent or Subsidiary
the amount of such Tax-Related Items. The Company may refuse to deliver Shares
if Participant fails to comply with his or her obligations in connection with
the Tax-Related Items as described in this section.

 

-5-



--------------------------------------------------------------------------------

8. Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant. After such issuance, recordation and delivery, Participant will
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.

9. No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE
COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF RESTRICTED STOCK
UNITS OR ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES
THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING
SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF
CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY
PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR
THE RIGHT OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING
PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT
ANY TIME, WITH OR WITHOUT CAUSE.

10. Nature of Restricted Stock Units. By entering into this Agreement and
accepting this Award of Restricted Stock Units evidenced hereby, Participant
acknowledges that:

(a) the grant of the Restricted Stock Unit is voluntary and occasional and does
not create any contractual or other right to receive future grants of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units have been granted repeatedly in the past;

(b) all decisions with respect to future Restricted Stock Unit grants, if any,
will be at the sole discretion of the Administrator;

(c) Participant is voluntarily participating in the Plan;

(d) the Restricted Stock Unit is an extraordinary item which does not constitute
compensation of any kind for services of any kind rendered to the Company, the
Employer or the Parent or Subsidiary retaining Participant, and which is outside
the scope of Participant’s employment contract, if any;

 

-6-



--------------------------------------------------------------------------------

(e) the Restricted Stock Unit is not part of normal or expected compensation or
salary for any purpose, including, but not limited to, calculating any
severance, resignation, termination, redundancy, end-of-service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments;

(f) in the event that the Employer, or the Parent or Subsidiary retaining
Participant, is not the Company, the grant of Restricted Stock Unit will not be
interpreted to form an employment contract or relationship with the Company; and
furthermore, the Restricted Stock Unit grant will not be interpreted to form an
employment contract with the Employer, the Company or any Parent or Subsidiary
of the Company;

(g) the future value of the Shares underlying the Restricted Stock Unit is
unknown and cannot be predicted with certainty;

(h) in consideration of the grant of the Restricted Stock Unit, no claim or
entitlement to compensation or damages arises from termination of the Restricted
Stock Unit or diminution in value of the Restricted Stock Unit or forfeiture of
the Restricted Stock Unit resulting from termination of Participant’s Service
Provider relationship by the Company or the Employer or by the Parent or
Subsidiary retaining Participant (for any reason whether or not in breach of
applicable labor laws) and Participant irrevocably releases the Company, the
Employer and/or the Parent or Subsidiary retaining Participant from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen then, by signing this
Agreement, Participant shall be deemed irrevocably to have waived his or her
entitlement to pursue such a claim;

(i) it is Participant’s sole responsibility to investigate and comply with any
applicable exchange control laws in connection with the issuance and delivery of
Shares pursuant to the vesting of the Restricted Stock Unit;

(j) the Company, the Employer or the Parent or Subsidiary retaining Participant
are not providing any tax, legal or financial advice, nor are the Company, the
Employer or the Parent or Subsidiary retaining Participant making any
recommendations regarding Participant’s participation in the Plan or
Participant’s acquisition or sale of the Shares underlying the Restricted Stock
Unit; and

(k) Participant is hereby advised to consult with his or her own personal tax,
legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan.

11. Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this document by and among, as applicable, the
Employer, the Company and any Parent or Subsidiary of the Company for the
exclusive purpose of implementing, administering and managing Participant’s
participation in the Plan.

 

-7-



--------------------------------------------------------------------------------

Participant understands that the Employer, the Company and any Parent or
Subsidiary of the Company hold certain personal information about Participant,
including, but not limited to, Participant’s name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any Shares or directorships held in the Company,
details of all Restricted Stock Units or any other entitlement to Shares
awarded, canceled, vested, unvested or outstanding in Participant’s favor, as
the Employer, the Parent or Subsidiary retaining Participant and/or the Company
deems necessary for the purpose of implementing, administering and managing the
Plan (“Data”). Participant acknowledges and understands that Data may be
transferred to any broker as designated by the Company and any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in Participant’s country or elsewhere (and
outside the European Economic Area), and that the recipient’s country may have
different data privacy laws and protections than Participant’s country.
Participant understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting Participant’s
local human resources representative. Participant authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing Participant’s
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom Participant may elect to
deposit any Shares acquired upon vesting of the Restricted Stock Units.
Participant understands that Data will be held only as long as is necessary to
implement, administer and manage Participant’s participation in the Plan.
Participant understands that he or she may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing his or her local human resources
representative. Participant understands, however, that refusing or withdrawing
his or her consent may affect his or her ability to realize benefits from the
Restricted Stock Units or otherwise participate in the Plan. For more
information on the consequences of his or her refusal to consent or withdrawal
of consent, Participant understands that he or she may contact his or her local
human resources representative.

12. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company at NetSuite Inc., 2955 Campus
Drive, Suite 100, San Mateo, California 94403, United States of America or at
such other address as the Company may hereafter designate in writing.

13. Grant is Not Transferable. Except to the limited extent provided in
Section 6, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.

14. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

 

-8-



--------------------------------------------------------------------------------

15. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state, federal or foreign
law, or the consent or approval of any governmental regulatory authority is
necessary or desirable as a condition to the issuance of Shares to Participant
(or his or her estate), such issuance will not occur unless and until such
listing, registration, qualification, consent or approval will have been
effected or obtained free of any conditions not acceptable to the Company. Where
the Company determines that the delivery of the payment of any Shares will
violate federal securities laws or other applicable laws, the Company will defer
delivery until the earliest date at which the Company reasonably anticipates
that the delivery of Shares will no longer cause such violation. The Company
will make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority.

16. Plan Governs. This Award of Restricted Stock Units and this Agreement are
subject to all terms and provisions of the Plan, the provisions of which are
hereby made a part of this Agreement and is further subject to all
interpretations, amendments, rules and regulations which may from time to time
be promulgated and adopted pursuant to the Plan. In the event of a conflict
between one or more provisions of this Agreement and one or more provisions of
the Plan, the provisions of the Plan will govern. Capitalized terms used and not
defined in this Agreement will have the meaning set forth in the Plan.

17. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.

18. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan,
or Shares issued under the Plan, or participation in the Plan or future
Restricted Stock Units that may be awarded under the Plan by electronic means or
request Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

19. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

20. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

 

-9-



--------------------------------------------------------------------------------

21. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with Section 409A or to otherwise avoid imposition of any additional tax
or income recognition under Section 409A in connection to this Award of
Restricted Stock Units.

22. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is established
voluntarily by the Company, it is discretionary in nature and may be modified,
amended, suspended or terminated by the Company at any time, unless otherwise
provided in the Plan and this Agreement.

23. Governing Law. This Agreement will be governed by the laws the State of
California as such laws are applied to agreements between California residents
entered into and to be performed entirely within the State of California,
without giving effect to the conflict of law principles thereof. For purposes of
litigating any dispute that arises directly or indirectly under this Award of
Restricted Stock Units or this Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of California, and agree that such
litigation will be conducted in the courts of San Mateo County, California, or
the federal courts for the United States for the Northern District of
California, and no other courts, where this Award of Restricted Stock Units is
made and/or to be performed.

24. Language. If Participant has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
translated version is different than the English version, the English version
will control unless otherwise prescribed by local law.

25. Appendix. Notwithstanding any provision in this Agreement to the contrary,
the Award of Restricted Stock Units shall be subject to the special terms and
provisions set forth in the Appendix to this Agreement for Participant’s country
of residence, if any.

 

-10-